DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
Applicant should indicate granted patent numbers for applications which the current application depends upon.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more.  As per step 1 examiner recognizes that the claims are directed to a game device including memory and processor performing steps.  As per step 2A the claim(s) recite(s) “providing a first list of available players to each user, wherein each user selects a first fantasy lineup, and wherein selection of a player by a first user does not preclude a second user from also selecting the player; receiving the first fantasy lineup for each user for a fantasy team from each user, the fantasy lineup comprising one or more players selected from the first list of available players; providing a subsequent list of available players to each user at the end of a predetermined period of time, wherein the subsequent list of available players for an individual user does not include players from the received first fantasy lineup of the individual user; receiving a subsequent fantasy lineup for the fantasy team from each user, the fantasy lineup comprising one or more players selected from the subsequent list of available players, wherein none of the players of the first fantasy lineup for the individual user is included in any subsequent fantasy lineup of the individual user; and determining a winner at the end of at least one of a first predetermined period of time or a second predetermined period of time, wherein a first server sends winner information to a second server” as being directed to a gaming method on a gaming device carrying out a fantasy sports game comprising providing a lineup to users for selection of players for a fantasy team wherein users are limited in selecting only players not selected in the first lineup but can select players selected by another user and wherein the gaming device determines a winner.  Examiner recognizes these steps are directed to mental steps carried out by a generic computer device wherein the steps are determination, providing, and/or receiving steps that a user would carry out as a mental process if carrying out the game and does not include features which are more than a mental step.  See bolded sections.  Specifically the highlighted steps are no more than what a person would carry out if they were performing the games and the recited computer elements are no more than generically found.  As per the server steps examiner recognizes this as extra solution activity regarding informing another server of a win and that insufficient elements are presented to provide enough weight to overcome the above mental steps.  Specifically this step is a generic action of a server informing another server of the game outcome and is for no other purpose then to perform the step of informing.  The additional dependent claims are directed towards additional game rules which are carried out and which are additionally mental steps as described above.  This judicial exception is not integrated into a practical application because it amount to no more than an automation of a known mental process such as carrying out a fantasy sports game according to rules. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because merely directed to the exception of a gaming device carrying out mental steps for a game with the game being a fantasy game and the steps being directed to organizing and determining outcomes for users of the game.  Specifically the steps, beyond the identified extra solution activity, would be the same steps carried out if no computer was involved.  No step are provided that go significantly beyond the computer carrying out the identified mental process steps so as to provide a practical application that overcomes the identified exemption.
As per step 2B examiner recognizes the hardware elements are hardware elements commonly found in the computing and gaming art including generic computing elements such as processors, memory, and servers.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-8, 10-13, and 19 of U.S. Patent No. 8460078. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a fantasy sports game wherein rules are carried out regarding fantasy team selection from a list of available players wherein selection by one user of a player does not preclude another user from selecting the player but that no subsequent lineups can include players from the first lineup.  Additionally a winner is determined with the 8460078 having the outcome determined via points.  As per the server communicating examiner looks to claim 19 of 8460078 wherein a network is setup with communication between terminals and a server with examiner looking to the current disclosure at paragraph [0013] wherein terminals can include servers.  Therefore communicating by servers is also included in 8460078 and therefore the claims are similar to each other and not patentably distinct.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
"Fantasy Moto X: MotoXDream Fantasy League Rules" (4/2009) (<http://web.archive.org/web/20090408124727/http://www.motoxdream.com/rules.asp>) discloses a fantasy sports game for motor cross which includes the feature of users selecting from a plurality of players with each player being evaluated based on their real world performance in the sport game.  The system further discloses that each user is required to select a new lineup in a series of lineups with each lineup having to have new players from a consecutive lineup.  The system also contemplates duplicate picks of players in a lineup.
“Daily Fantasy sports” (https://en. Wikipedia.org/w/index.php?title=Daily_fantasy_sports&oldid=398367160) teaches a fantasy sports game comprising a single day or weekend instead of an entire season.
Ware et al. (US Pub. No. 2008/0125228 A1) teaches a fantasy sports league game comprising the steps of evaluating a player's selected sports lineup of athletes and providing a score.
Fleming (US Pub. No. 2010/0137057 A1) teaches a fantasy sports game in which teams are filed during a player draft of active players followed by ranking each team utilizing current season player statistics.
Wojewoda et al. (US Pub. No. 2007/0243918 A1) teaches a fantasy sports game interface for selecting players.
Morris et al. (US Pub. No. 2006/0183548 A1) teaches a fantasy sports game system designed to predict the fantasy points that a player in a fantasy sports game will earn.
Gottlieb (US Pub. No. 2007/0207845 A1) teaches a fantasy sports game wherein players receive bonuses for a chosen athlete based on special circumstances including recorded events.
Bowerman (US Pub. No. 2007/0203591 A1) teaches a fantasy football game.
Cook et al. (US Pub. No. 2014/0200076 A1) teaches a fantasy sports contest comprising the user interface for selecting players and receiving real time data in order to determine points for users.
Kiskis et al. (US Pub. No. 2008/0076497 A1) teaches a game comprising predictive based entertainment for a game of football in order to win prizes.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        5/10/2022